Van Wyck, J.
It appears that on November sixteenth, an inquest was taken, which was thereafter opened and the cause finally tried on April nineteenth, resulting in the verdict for plaintiff, upon which the judgment was entered after taxation of costs on notice. Upon this taxation the clerk allowed thirty dollars as trial fee for the inquest, and- thirty dollars as trial fee of the final trial, and from which defendant appealed to Special Term, where the clerk’s taxation of the first trial fee was reversed, and it is from such reversal that this appeal is taken. This order of reversal recites that the inquest was “ duly taken ” and the first judgment “ duly entered,” and that thereafter the defendant’s default was opened and the final trial had, at which was returned for plaintiff the verdict upon which the second and final judgment was entered. There is no other or further proof in the record as regards the inquest, the first judgment, the opening of defendant’s default, the final trial, or the second judgment. Upon the record on appeal the clerk’s taxation of two trial fees of thirty dollars each was correct and should not have been reversed, for it has been repeatedly held that an inquest is such a trial as entitled plaintiff to a trial fee of thirty dollars. Wessels v. Carr, 22 Abb. N. C. 464.
The order appealed from is reversed, with ten dollars costs and disbursements.
McGown and Fitzsimons, JJ., concur.
Order reversed, with costs.